I concur in the decree on rehearing for the reason that the plea of estoppel is well founded, and, also, because the lessors' lien and privilege of plaintiff is superior to the chattel mortgage of the intervener. *Page 50 
The majority opinion finds a distinction between the lessors' privilege on the chattels in the leased premises prior to the lease to Leopard and Limerick, and the lessors' lien and privilege on said chattels subsequent thereto. The writer of the opinion holds that under the lease to Caporal the lessors' privilege primed the chattel mortgage, but that under the lease to Leopard and Limerick the lessors' lien and privilege became inferior to the chattel mortgage. I am unable to subscribe to this.
The leased premises were the same and the chattels were the same under the lease to Leopard and Limerick as they were under the lease to Caporal. As shown in the opinion on the original hearing, the lessors' lien and privilege attached to the chattels as soon as they were brought into the leased premises. This would have been so even if the chattels had been owned by a third party. Civil Code, art. 2707. And the lessor's lien is in no wise dependent upon the maturity of the rent. If the goods had been property of a third person brought into the leased premises before the execution of the lease to Leopard and Limerick, they would have been subject to plaintiffs' lien and privilege, notwithstanding a subsequent chattel mortgage placed thereon when they sought to enforce their claim for rent; and, unquestionably, the same rule applied to the chattels which were owned by the lessees.